Title: [Diary entry: 19 July 1781]
From: Washington, George
To: 

19th. The Enemys Shipping run down the river, and left the Navigation of it above once more free for us. In passing our Battery at Dobbs’s where were 2 Eighteen & 2 twelve pounders and two Howitzers, they recd. considerable damage; especially the Savage Sloop of War which was frequently hulled, and once set on fire; occasioning several of her people, and one of our own (taken in Dobbes Sloop, and) who gives the Acct. to jump over board. Several people he says were killed & the ship pierced through both her sides in many places and in such a manner as to render all their pumps necessary to free the Water.